Citation Nr: 0634660	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  03-11 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for an anxiety 
disorder, to include as due to inservice inoculations and 
Agent Orange exposure.

2.  Entitlement to service connection for hypertension, to 
include as due to inservice inoculations and Agent Orange 
exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel



INTRODUCTION

The veteran served on active military duty from March 1969 to 
March 1971.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Milwaukee, Wisconsin, Regional Office (RO) of the Department 
of Veterans Affairs (VA) and Board remand.


FINDINGS OF FACT

1.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era and is presumed to have 
been exposed to Agent Orange.

2.  The competent medical evidence of record demonstrates 
that an anxiety disorder is not related to active military 
service or to Agent Orange exposure.

3.  The competent medical evidence of record demonstrates 
that hypertension is not related to active military service 
or to Agent Orange exposure.


CONCLUSIONS OF LAW

1.  An anxiety disorder was not incurred in or aggravated by 
active military service, and may not be presumed to have been 
so incurred, to include as due to Agent Orange exposure.  
38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  

2.  Hypertension was not incurred in or aggravated by active 
military service, and may not be presumed to have been so 
incurred, to include as due to Agent Orange exposure.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for entitlement to 
service connection for an anxiety disorder and for 
hypertension, to include as due to inservice inoculations 
and/or Agent Orange exposure, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2005).  Prior to a post-remand re-adjudication of the 
veteran's claims, a March 2005 letter satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although the letter did not notify the veteran of 
effective dates or the assignment of disability evaluations, 
there is no prejudice to the veteran because the 
preponderance of the evidence is against service connection.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  This 
letter also essentially requested that the veteran provide 
any evidence in his possession that pertained to these 
claims.  38 C.F.R. § 3.159(b)(1).  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that additional evidence relevant 
to the issues decided herein is available and not part of the 
claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  VA is required to provide a medical examination when 
such an examination is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Although 
there is no nexus opinion here, none is required in this 
case.  Such development is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains:  (1) 
competent evidence of diagnosed disability or symptoms of 
disability, (2) establishes that the veteran suffered an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period, and (3) 
indicates that the claimed disability may be associated with 
the in-service event, injury, or disease, or with another 
service-connected disability.  38 C.F.R. § 3.159(c)(4).  
Here, as is discussed further below, the evidence of record 
does not indicate that the veteran's hypertension or anxiety 
disorder is related to his military service.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman, 19 Vet. App. 473.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

A "veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975 shall 
be presumed to have been exposed during such service to an 
herbicide agent . . . unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  

VA regulations provide that, if a veteran was exposed to an 
herbicide agent (Agent Orange) during active service, service 
connection is presumed for the following disorders:  
chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes; Hodgkin's disease; Chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

These diseases must become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
must become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii).

VA has determined that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam era is not warranted for:  
hepatobiliary cancers; nasal and/or nasopharyngeal cancer; 
bone and joint cancer; breast cancer; female reproductive 
cancers; urinary bladder cancer; renal cancer; testicular 
cancer; leukemia, other than chronic lymphocytic leukemia 
(CLL); abnormal sperm parameters and infertility; Parkinson's 
Disease and Parkinsonism; Amyotrophic Lateral Sclerosis 
(ALS); chronic persistent peripheral neuropathy; lipid and 
lipoprotein disorders; gastrointestinal and digestive disease 
including liver toxicity; immune system disorders; 
circulatory disorders; respiratory disorders (other than 
certain respiratory cancers); skin cancer; cognitive and 
neuropsychiatric effects; gastrointestinal tract tumors; 
brain tumors; AL amyloidosis (also referred to as primary 
amyloidosis); endometriosis; adverse effects on thyroid 
homeostasis; and, any other condition for which VA has not 
specifically determined a presumption of service connection 
is warranted.  See 68 Fed. Reg. 27630 - 27641 (May 20, 2003); 
see also 67 Fed. Reg. 42600 (June 24, 2002); 66 Fed. Reg. 
2376 (Jan. 11, 2001); 64 Fed. Reg. 59232 (November 2, 1999). 

The veteran contends that he is entitled to presumptive 
service connection for hypertension and an anxiety disorder 
due to Agent Orange exposure.  The veteran's DD-214 indicates 
service in Vietnam during the Vietnam era.  But hypertension 
and an anxiety disorder are not eligible for presumptive 
service connection.  38 C.F.R. § 3.309(e).  Accordingly, 
presumptive service connection is not warranted.

Notwithstanding the foregoing, a veteran may still establish 
service connection with proof of actual direct causation.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); McCartt 
v. West, 12 Vet. App. 164, 167 (1999).  In order to establish 
service connection for a claimed disorder, the following must 
be shown:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  In addition, 
hypertension may be presumed to have been incurred during 
service if it first became manifest to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

The veteran's service entrance examination and discharge 
examination are negative for an anxiety disorder and/or 
hypertension.  On service entrance, the veteran's blood 
pressure was 132/70; in an October service record 1970, blood 
pressure was 100/66; and on discharge examination, blood 
pressure was 132/72.  The veteran's immunization records 
indicate he was vaccinated against small pox, typhoid, 
tetanus, cholera, yellow fever, polio, the flu, and the 
plague.  The service medical records were negative for any 
reaction to the immunizations.  

March 1989 private medical records reflect that the veteran 
was hospitalized for three days for abdominal pain of 
undetermined etiology.  The admission diagnoses included 
uncontrolled arterial hypertension with severe diastolic 
hypertension.  It was noted that the veteran's arterial 
hypertension was extremely labile.  A consulting physician 
opined that the veteran had probable essential hypertension 
with lability without clues to suggest secondary etiology.  
The discharge diagnoses included essential labile 
hypertension and severe chronic stress and anxiety.

A June 1993 private endocrine consultation was conducted.  
The veteran reported that his hypertension was triggered by 
stress or anxiety and that his blood pressure stayed elevated 
for days.  Hypertension of unknown etiology was assessed.

An August 1993 letter from a private physician stated that 
the veteran was evaluated for a secondary cause of 
hypertension.  The physician noted that the veteran had not 
responded well to antihypertensive therapy and that the 
veteran's blood pressure was normal at home, but was elevated 
at work or at the physician's office.  The work up for 
secondary causes of hypertension was negative.  The physician 
noted that he was referring the veteran for treatment for an 
anxiety disorder, noting that the veteran was possibly 
hypomanic.  

In a March 1994 letter, a private physician noted that the 
veteran had labile essential hypertension.  The physician 
stated that the veteran appeared to have a very sensitive 
sympathetic nervous system that was stimulated by various 
internal and external cues.  

In a January 1995 letter, a private physician noted that the 
veteran was recently evaluated for episodes of hypertension 
and rapid heart beat.  The physician noted a neurology 
examination was normal with no evidence of an underlying 
neurological disorder.  There was, however, evidence of 
anxiety without a significant underlying psychiatric disorder 
and essential hypertension.  

A March 1995 letter from a private physician indicated that 
the veteran was evaluated for symptoms of episodic cardiac 
awareness and changeable blood pressures.  In a September 
1995 letter, the physician stated that the veteran was having 
occasional nighttime episodes of rapid heartbeat and labile 
blood pressures which had improved considerably since 
December 1994.  The veteran reported increasing nervousness.  
The physician stated that attached lab studies were generally 
quite acceptable but noted high daytime blood pressure 
readings which fell to normal levels overnight.  A December 
1995 letter from the physician stated that the veteran's 
blood pressure continued to rise slightly.  In a March 1996 
letter, the physician indicated the veteran had labile blood 
pressure and a brisk nervous system.  

A May 2001 private medical record noted the clinical 
indication was labile blood pressure.  August 2001 private 
records indicated renal vascular hypertension.  An October 
2001 private record indicated severe hypertension.  A 
November 2001 record noted poorly controlled hypertension.  A 
December 2001 private record assessed severe hypertension.

In a January 2002 Wisconsin Department of Health and Family 
Service Cardiac Questionnaire, a private physician stated 
that the diagnosis was severe uncontrolled hypertension and 
that severe labile hypertension had been diagnosed in April 
2001.  The physician indicated that the veteran could not 
work until his blood pressure was controlled.  The physician 
noted that the veteran had a severe disturbance of the 
autonomic nervous system which had not been able to be 
controlled.  

An April 2002 private medical record indicated the veteran 
was seen for hypertension.  In a November 2002 letter, a 
private physician noted that he had been treating the veteran 
since April 2001.  The physician stated that the veteran had 
labile hypertension with high blood pressure which did not 
respond to antihypertensive medication.  A January 2003 
private record impression was severe labile hypertension.  

A February 2003 VA mental health clinic note indicated the 
veteran reported anxiety from the time he woke up until he 
went to sleep.  Anxiety disorder and hypertension were 
assessed.  A February 2003 VA Agent Orange registry 
examination was conducted.  The veteran reported that he 
developed anxiety shortly after returning from Vietnam.  The 
examiner noted severe anxiety and severe essential 
hypertension, which had been diagnosed in 1989.  The veteran 
opined that his hypertension was related to Agent Orange 
because he had read literature that noted peripheral 
neuropathy, which is part of the autonomic nervous system, 
was related to Agent Orange exposure, and his doctors had 
suggested his hypertension was related to his sensitive 
autonomic nervous system.

March 2003 Social Security Administration records found the 
veteran disabled beginning in August 2002 due to uncontrolled 
labile high blood pressure.  

An April 2003 VA medical record indicated that the veteran 
reported severe hypertension that was resistant to intensive 
treatment.  A May 2003 VA record indicated the veteran 
presented to establish care at the VA.  The veteran reported 
essential hypertension and an anxiety disorder since Vietnam.  

In a June 2003 letter, a VA physician stated that he saw the 
veteran for the first time in May 2003 and that the veteran 
was being treated for severe nervousness and severe high 
blood pressure.  A June 2003 VA medical record noted the 
veteran had a past medical history of labile hypertension and 
anxiety disorder.  The examiner noted that the veteran had 
been worked up for secondary causes for high blood pressure, 
and the conclusion was that the veteran had autonomic nervous 
system problems which drove his blood pressure up, especially 
with anxiety.  The assessment was uncontrolled high blood 
pressure.  

An August 2003 VA medical record assessed uncontrolled 
hypertension and a sensitive sympathetic nervous system.  
Another August 2003 VA record indicated the veteran reported 
high blood pressure, autonomic nervous system overactivity, 
and anxiety disorder since 1971.  The assessment was 
uncontrolled hypertension.  Other August 2003 records 
indicated a history of uncontrolled hypertension and assessed 
an anxiety disorder and uncontrolled hypertension.

A September 2003 private medical record noted an autonomic 
reflex study was abnormal and there was evidence of autonomic 
neuropathy involving the cardiovagal fibers.  

A September 2003 VA medical record assessed uncontrolled 
hypertension and white coat hypertension.  A November 2003 VA 
record indicated the veteran reported longstanding extreme 
hypertension that was worse in stressful situations.  The 
assessments included exotic hypertension, possibly due to a 
vagal/autonomic defect and anxiety.  Another November 2003 VA 
record assessed uncontrolled hypertension, "white coat" 
hypertension, and a positive autonomic reflex test.  December 
2003 VA medical records indicated the veteran was being 
followed for uncontrolled hypertension.  March 2004 VA 
records assessed uncontrolled hypertension, "white coat" 
hypertension, and an anxiety problem.  August 2004 VA medical 
records indicated the veteran was being followed for 
uncontrolled and "white coat" hypertension.  February 2005 
VA medical records indicated the veteran was being followed 
for uncontrolled hypertension.  

In a March 2005 statement, the veteran reported that he had 
anxiety and hypertension since service discharge or shortly 
thereafter.  The veteran stated that he had seen about 45 
doctors, had been to seven hospitals, and had been on over 53 
different medications.  The veteran stated that if the 
doctors could get his nervous system under control then his 
blood pressure would be controlled.  The veteran explained 
that an abnormal autonomic reflex test indicated that he had 
autonomic neuropathy involving predominantly the cardiovagal 
fibers, which are part of the vagus nervous system that 
controls the heart.  The veteran summarized by stating that 
the degenerative state of his vagus nerve, which causes his 
high blood pressure, is due to inservice Agent Orange 
exposure and inservice inoculations.  In an April 2006 
statement, the veteran reiterated that nerve damage controls 
his heart and drives up his blood pressure.  

The Board finds that direct service connection for 
hypertension and an anxiety disorder is not supported by the 
competent medical evidence of record.  There are diagnoses of 
current disabilities - hypertension and an anxiety disorder.  
Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that 
the existence of a current disability is the cornerstone of a 
claim for VA disability compensation).  But there is no 
medical evidence of a hypertension diagnosis within one year 
of service discharge.  38 C.F.R. §§ 3.307, 3.309.  The 
veteran's service medical records are negative for 
complaints, treatment, or diagnoses of high blood pressure, 
hypertension, an anxiety disorder, or for adverse reactions 
to inservice inoculations.  Hickson, 12 Vet. App. at 253 
(holding that service connection for a claimed disorder 
requires medical, or in certain circumstances, lay evidence 
of in-service incurrence or aggravation of a disease or 
injury).  There is no clinical evidence of hypertension and 
anxiety disorder until 1989, 18 years after service 
discharge.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service connection 
when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of disorder).  In addition, the 
competent medical evidence of record indicates that the 
veteran's hypertension and anxiety disorder are not otherwise 
related to service, to include as due to any adverse 
reactions to inservice inoculations.  Hickson, 12 Vet. App. 
at 253 (holding that service connection for a claimed 
disorder requires medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability).  Although the veteran asserts that his 
hypertension and anxiety disorder are both related to Agent 
Orange exposure and inservice inoculations, the veteran is 
not competent to provide such a medical opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) (noting 
that the veteran is not qualified to offer a medical opinion, 
but may speak to his symptoms, their duration, and their 
severity).  Accordingly, direct service connection for the 
veteran's anxiety disorder and hypertension is not warranted.  

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for an anxiety disorder, to include as due 
to inservice inoculations and Agent Orange exposure, is 
denied.

Service connection for hypertension, to include as due to 
inservice inoculations and Agent Orange exposure, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


